Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 16/865,520 filed 05/04/2020 (Publication: 20200266885) as originally filed claims 1 and 20 are presented for examination. 
Allowable Subject Matter

     Claims 1-20 are allowed.
Reasons for Allowance 

     The following is an examiner’s statement of reason for allowance:        Cited reference Houston (Houston et al., U.S. Publication No. 20010018327) teaches a satellite-based communications system operating at high data rates includes a plurality of communications satellites each having an uplink and a downlink antenna for receiving and transmitting a plurality of spot beams which may be fixed or scanned, the fixed beams may be directed to areas of high satellite use, the scanned beams may be rapidly scanned between areas of use insufficient to support a dedicated beam, to rapidly scan, beam forming networks have a plurality of phase coefficients that may be changed so that the angle of the beam may change, a controller connected to the beam forming network  (e.g., Abstract), a receiving network (164) operates with signals originate with an uplink antenna 166 comprising a plurality of receiving elements 170, each receiving element 170 is coupled to a low noise amplifier 172 and a power divider 174 to receiving beam forming networks 176, preferably, the signal is amplified in low noise amplifier prior to power division (e.g., prg. [0039], Fig. 7), receiving beam forming networks 176 have beam forming elements 178 having phase coefficients 180 and amplitude coefficients 182, the phase coefficients 180 essentially steer the direction of the beam of the receiving elements 170 in a similar manner as that described in conjunction with transmitting by using different phase coefficients, the sum of each beam forming element 178 is added together in summer 184 that forms the signal which is transmitted to the satellite, the received beam may be retransmitted through the same satellite or may be transmitted to another satellite via an optical interface (e.g., prg. [0050], Fig. 7).        However, the reference does not expressly teach the following underlined limitations:      A satellite communication system comprising: a satellite comprising: an antenna including a plurality of antenna output ports; a plurality of amplification modules, each amplification module of the plurality of amplification modules coupled to a respective antenna output port of the plurality of antenna output ports and including an electrical signal output port; and an optical transmitter comprising: a plurality of optical modulators, each optical modulator of the plurality of optical modulators comprising: an electrical input port coupled to the electrical signal output port of a respective one of the plurality of amplification modules; and an optical output port; and an optical combiner coupled to the optical output ports of the plurality of optical modulators and including an optical transmitter output port; a satellite access node comprising: an optical lens that is steerable to receive optical signals transmitted from the optical transmitter output port; an optical demultiplexer comprising: an optical input port that receives the optical signals from the optical lens; and a plurality of demultiplexer output ports; and a plurality of optical detectors, each optical detector of the plurality of optical detectors optically coupled to a respective demultiplexer output port of the plurality of demultiplexer output ports and including a beam element signal output port; and a beamformer coupled to the beam element signal output ports of the plurality of optical detectors and including one or more beam signal outputs, as disclosed in independent claim 1.       A satellite comprising: an antenna array comprising an array of antenna elements, each antenna element of the array of antenna elements having an antenna output port; a plurality of amplification modules, each amplification module of the plurality of amplification modules coupled to the antenna output port of a respective antenna element of the array of antenna elements and including an electrical signal output port; and an optical transmitter comprising: a set of optical band modules, each optical band module of the set of optical band modules comprises a set of optical modulators, wherein each optical modulator of the set of optical modulators comprises: an electrical input port coupled to the electrical signal output port of a respective amplification module of the plurality of amplification modules; an optical output port; and a light source, wherein the light sources in different optical band modules of the set of optical band modules are characterized by different corresponding wavelengths; an optical combiner coupled to the optical output ports of the set of optical modulators in each optical band module of the set of optical band modules and including an optical combiner output port; and a steerable optical lens coupled to the optical combiner output port, as disclosed in independent claim 10.       A communication system comprising: a plurality of satellite access nodes (SANs), each SAN of the plurality of SANs comprising: an optical lens that is steerable to receive optical signals from a satellite; an optical demultiplexer comprising: an optical band demultiplexer optically coupled to the optical lens and comprising a set of optical band output ports corresponding to different respective optical wavelength bands; and a set of optical channel demultiplexers, wherein each optical channel demultiplexer of the set of optical channel demultiplexers is coupled to a respective optical band output port of the set of optical band output ports and comprises a respective set of demultiplexer output ports; and a plurality of optical receivers, each optical receiver of the plurality of optical receivers coupled to a respective demultiplexer output port in the demultiplexer output ports of the set of optical channel demultiplexers and including a beam element signal output port; and a beamformer coupled to the beam element signal output ports of the plurality of optical receivers and including one or more beam signal outputs, as disclosed in independent claim 12.  A communication system comprising: a plurality of satellite access nodes (SANs), each SAN of the plurality of SANs comprising: an optical lens that is steerable to receive optical signals from a satellite; an optical demultiplexer comprising: an optical band demultiplexer optically coupled to the optical lens and comprising a set of optical band output ports corresponding to different respective optical wavelength bands; and a set of optical channel demultiplexers, wherein each optical channel demultiplexer of the set of optical channel demultiplexers is coupled to a respective optical band output port of the set of optical band output ports and comprises a respective set of demultiplexer output ports; and a plurality of optical receivers, each optical receiver of the plurality of optical receivers coupled to a respective demultiplexer output port in the demultiplexer output ports of the set of optical channel demultiplexers and including a beam element signal output port; and a beamformer coupled to the beam element signal output ports of the plurality of optical receivers and including one or more beam signal outputs, as disclosed in independent claim 17.       For these reasons, independent claims 1, 10, 12, and 17 are allowed.  Claims 2-9 are depend of independent claim 1, claim 11 is depend of independent claim 10, claims 13-16 are depend of independent claim 12, claims 18-20 are depend of independent claim 17, and are allowed for the same reasons set forth in claims 1, 10, 12, and 17. 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM - 5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
March 17, 2021